NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           SHAWNA S., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, R.G., Appellees.

                             No. 1 CA-JV 14-0116
                                  FILED 9-23-14


           Appeal from the Superior Court in Maricopa County
                             No. JD510758
                The Honorable Brian K. Ishikawa, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellee Department of Child Safety


                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Lawrence F. Winthrop joined.
                          SHAWNA S. v. DCS, R.G.
                            Decision of the Court

G E M M I L L, Judge:

¶1           Shawna S. (“Mother”) appeals the juvenile court’s order
granting a change in physical custody of her daughter, R.G. Mother asserts
the court abused its discretion by separating dependent sisters without
requiring frequent visitation or other ongoing contact, in violation of
Arizona Revised Statutes (“A.R.S.”) section 8-513(D). For the following
reasons, we affirm.

                              BACKGROUND

¶2            Shawna S. is the mother of two daughters, R.G., born in 2006
and J.S, born in 2012. Pedro G. is the natural father of R.G. and Todd E. is
the natural father of J.S. Neither father is a party to this appeal.

¶3            In early 2013, Arizona Department of Economic Security
(“DCS”)  1 took custody of the minor children and placed them in a foster

home. In a May 2013 minute entry, the court noted that an Interstate
Compact on the Placement of Children (“ICPC”) agreement with
Mississippi was being processed to place R.G. with Pedro. In June 2013, the
juvenile court found that R.G. and J.S. were dependent as to Shawna S. and
each was dependent as to her respective father. At a September 2013
hearing, the court found that the most appropriate case plan for J.S., in
regard to Shawna S. and Todd, was severance and adoption. As for R.G.
and Pedro, the court found that family reunification was the most
appropriate plan. The court’s minute entry from the September 2013
hearing indicates that Pedro wished to keep the sisters together. In
November 2013, the juvenile court terminated Todd E.’s parental rights to
J.S.

¶4            By January 2014, the court indicated in a minute entry that the
ICPC agreement to place R.G. with Pedro was progressing. On April 2,
2014, the court noted in a minute entry that DCS informed the court that the
ICPC for R.G. was approved. The court directed DCS to “follow up
regarding an ICPC for the child [J.S.].” The court also set a Dependency –
Uncontested Report & Review hearing for April 18, 2014.


1  In this decision, we refer to the Department of Child Safety (“DCS”)
instead of the Arizona Department of Economic Security (“ADES”) to
reflect the Arizona Legislature’s enacting of S.B. 1001, Section 157, 51st Leg.,
2nd Spc. Session (Ariz. 2014), which transferred ADES’ powers, duties, and
purposes to DCS in May 2014.


                                       2
                         SHAWNA S. v. DCS, R.G.
                           Decision of the Court


¶5           During the hearing on April 18, 2014, DCS orally moved to
change placement of R.G. to her father, Pedro. The placement of R.G. with
her father was supported by the approved ICPC agreement from
Mississippi.

¶6             As a result of DCS’ oral motion, the parties discussed the
placement of R.G. with Pedro in Mississippi. Pedro also expressed interest
in J.S. being placed with him, assuming ICPC approval, and Mother initially
supported this approach. Due to ICPC’s heightened standards for
placement of a non-relative child, however, it was clear that J.S. would
remain with foster parents in Arizona, at least for the time being. Mother
withdrew her request for J.S.’s placement with Pedro, during the hearing,
because of her understanding that the “likelihood of the children being
moved together at the same time [was] diminished.” She informed the
court that she would “be submitting information regarding [J.S.’s] paternal
grandmother in Nevada . . . and requesting placement with her paternal
grandmother up there.” Pedro apprised the court that the “children
need[ed] to be placed together,” that he would “maintain contact with [J.S.]
until such time as she can join her sister,” and that he has “a good
relationship [with J.S.’s] foster parents.”

¶7            At the end of the hearing on April 18, 2014, the court granted
the motion to place R.G. with Pedro in Mississippi. At no time did Mother
object to R.G. being placed with Pedro through the ICPC, nor did Mother
object that the court made insufficient findings to support its order under
A.R.S. § 8-513(D).

¶8           Mother timely appeals the order issued on April 18, 2014,
authorizing R.G. to live with her father in Mississippi. We have jurisdiction
in accordance with A.R.S. §§ 8–235(A), 12–120.21(A)(1), –2101(B), and
Arizona Rule of Procedure for the Juvenile Court 103.

                               DISCUSSION

¶9           Mother argues that the court abused its discretion by placing
R.G. with her father in Mississippi and J.S. with foster parents in Arizona,
thereby separating dependent sisters without requiring frequent visitation
or other ongoing contact, pursuant to A.R.S. § 8-513(D). Specifically, she
asserts that § 8-513(D) imposes an obligation on the court to require
meaningful contact between siblings when siblings are placed in separate
homes. Mother contends the juvenile court did not meet that requirement



                                     3
                          SHAWNA S. v. DCS, R.G.
                            Decision of the Court

when the court made the placement decision. We do not reach Mother’s
substantive arguments, however, because we agree with DCS that Mother
waived her arguments for appeal purposes by not asserting any objection
to the placement in the juvenile court. See Shawanee S. v. Ariz. Dep’t. of Econ.
Sec., 234 Ariz. 174, 177, ¶ 11, 319 P.3d 236, 239 (App. 2014) (holding that a
parent waived a claim that DCS failed to provide appropriate unification
services by failing to object in the juvenile court); Kimu P. v. Ariz. Dep't of
Econ. Sec., 218 Ariz. 39, 44 n.3, ¶ 10, 178 P.3d 511, 516 n.3 (App. 2008) (noting
this court will generally not address arguments first asserted on appeal).

¶10             This court has considered analogous issues of waiver in the
juvenile court. In Christy C. v. Arizona Department of Economic Security, a
parent made the argument on appeal that the juvenile court erred by failing
to follow requirements from A.R.S. § 8-538(A) because the juvenile court
did not make individualized findings in its order. 214 Ariz. 445, 452, ¶ 20,
153 P.3d 1074, 1081 (App. 2007). The statute applicable in Christy C.
required the court to include in its order “findings on which the order is
based.” Id. (citing A.R.S. § 8-538(A)). This court held the parent waived the
argument because the court generally does not “consider objections raised
for the first time on appeal.” Id. at 452, ¶ 21, 153 P.3d at 1081.

¶11            Similarly, in Christina G. v. Arizona Department of Economic
Security, the court indicated that a parent may waive the right to challenge
on appeal the adequacy of ADES’ reunification efforts by failing to raise the
issue in the juvenile court proceedings. 227 Ariz. 231, 235 n.8, ¶ 15, 256 P.3d
628, 632 n.8 (App. 2011). However, the court declined to affirm the case on
waiver because ADES did not assert waiver in its answering brief on
appeal. Id.

¶12           In Shawanee S., DCS asserted waiver on appeal and the court
affirmed on that basis. 174 Ariz. at 177, ¶ 11, 319 P.3d at 239. The court
concluded that the parent had waived her right to argue on appeal that DCS
failed to comply with its obligation to provide appropriate reunification
services because the parent did not raise the objection in the juvenile court.
Id. at 179, ¶ 18, 319 P.3d at 241.    The court further noted that “it was
incumbent on her to promptly bring those concerns to the attention of the
juvenile court, thereby giving that court a reasonable opportunity to
address the matter and ensure that [DCS] was in compliance with its
obligation.” Id.

¶13          We find the holdings of Christy C. and Shawanee S. applicable
and dispositive here. The record does not reveal that Shawna S. made any



                                       4
                           SHAWNA S. v. DCS, R.G.
                             Decision of the Court

objections to DCS’ plan to place R.G. with Pedro or any objections that the
court failed to make sufficient findings regarding the efforts of DCS to
facilitate ongoing contact or frequent visitation between the siblings. See id.
at 179, ¶ 18, 319 P.3d at 241; see also Christy C., 214 Ariz. at 452, ¶21, 153 P.3d
at 1081 (noting that a litigant may not “sit back and not call the trial court’s
attention to the lack of a specific finding on a critical issue, and then urge
on appeal that mere lack of a finding on that critical issue is a grounds for
reversal”) (citation omitted).

                                CONCLUSION

¶14             Because Mother did not assert any objections to the court’s
order in the juvenile court, Mother has waived her right to raise such issues
for the first time on appeal. We therefore affirm the juvenile court’s April
18, 2014 decision to place R.G. with Pedro.




                                    :jt

                                          5